Citation Nr: 1642557	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicidal agent, to also include as secondary to a service-connected disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to his above-captioned claim, the Veteran was provided a VA examination in December 2009, in order to assess the nature and etiology of any found skin disability.  After reviewing the evidence of record and administering a clinical evaluation, the examiner rendered diagnoses of tenia versicolor and actinic keratosis with lichen simplex chronicus.  The examiner then indicated that the Veteran's skin disabilities pre-dated his diabetes mellitus, type II.  Ultimately, the examiner opined that the Veteran's skin disabilities were not "caused by [his] service[-]connected condition agent organe [sic] [diabetes mellitus, type II]."  In support of this opinion, the examiner provided the following rationale:

Tenia versicolor is extensively related to the sun exposure and personal hygiene issues [.]  Actinic keratosis with lichen simplex chronicus is a common skin condition increasingly seen with age and sun exposure in general population.  This rationale is based on medical literature review, medical record review, [and] clinical experience.

The December 2009 VA examiner did not address whether the Veteran's skin disabilities were etiologically related to his presumed in-service exposure to an herbicidal agent.  Further, if the Veteran's report of onset in the 1970s is accurate, the examiner did not discuss this evidence with respect to whether a current skin disability was incurred in or due to his active duty.  Additionally, the examiner did not address whether the Veteran's service-connected diabetes mellitus, type II, aggravated a current skin disability.  For these reasons, the Board finds that the December 2009 VA examination is not adequate and, thus, a remand is required in order to provide the Veteran another examination. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the electronic claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The AOJ must then provide the Veteran a VA examination.  The electronic claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any present skin disability.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner must provide opinions as to:

(a) whether it is at least as likely as not (a 50 percent probability or greater) that a current skin disability was incurred in or due to his active duty, to including, but not limited, to his presumed in-service exposure to an herbicidal agent and sun exposure; AND/OR

(b) whether it is at least as likely as not (a 50 percent probability or greater) that any current skin disability was caused OR aggravated by a service-connected disability, with an emphasis on diabetes mellitus, type II.

In rendering any etiological opinion, the examiner must consider and discuss the onset of any skin disability present, as well as the Veteran's assertions as to the onset and course of any skin disability.

A complete rationale for all opinions expressed must be provided.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated consistent with the discussion above.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

